ClaytoN, <7.
I cannot concur in the reversal of this cause. I am not satisfied that the questions considered objectionable fall within the class of questions denominated leading. I fully concur with the court in Mather’s case, 4 Wend., 247, “that it is often a matter of extreme difficulty to distinguish such questions as ought not to be tolerated, because they are leading, from those which, though in their form leading, are in effect only calculated to draw the mind of the witness to the subject of inquiry.”
This difficulty is very apparent, from the various definitions or descriptions which have been attempted of leading questions. The most usual definition is, that they are those which may be answered by a mere affirmative or negative, and in which consequently the answer is fully suggested by the question. Another is, that they embody a material fact, and admit of an answer by a simple negative or affirmative. Another, that the question propounded involves an answer bearing immediately upon the merits of the cause, and indicating to the witness a representation which will best accord with the interests of the party. Two other objections to questions are likewise stated in *324the books, though they do not partake of the character of leading questions. One is, that an argumentative or pregnant course of examination is as faulty as the like course in pleading; the other, that the interrogatory must not assume facts to have been proved which have not been proved. 1 Greenleaf, § 434 ; 2 Pothier on Ob. by Evans, 203, 205.
Tried by any or all of these tests, and the questions in this case are not clearly and certainly objectionable. The first of them was this: “ If Mr. Toumey, then or at any subsequent time, said anything to you in relation to this matter to dissuade you from disclosing it, state when, where and what he said.” This could not be answered by a simple negative or affirmative, nor does it suggest to the witness the answer which is desired. The objection presupposes, or it is of no force, that the witness is ignorant, and wonld not, without prompting in some shape or other, know how to tell a story or frame an answer that would be favorable to the party for whom he is called. It will require no little sagacity to discover from this question any representation which will not best accord with the interests of the party. Unless the mind of the witness had been previously directed to this point, and unless she had learned the necessity of explaining away her silence, this question could not have instructed her what answer to give. If she had been previously crammed for the occasion, the question was harmless, and the utmost latitude of cross-examination was allowable to detect and expose the fact that it was a fabricated tale. The witness no doubt stood in a suspicious attitude; she must have felt a deep interest in the result, and the jury had a right to take into view all these considerations, and to receive her testimony with allowance. But when all this is conceded, I cannot see that this question suggested what answer she was to give, or put words into her mouth which she was to echo back again.
The next question was this: “ If in any of his antecedent conversations he offered property or any other advancement to you, in order to attach you to him, say so.” It is not easy to see how this question could have assumed a less exceptional shape. All the authorities say, you may bring the mind of the witness to the precise point, about which you wish to inquire. *325Could this have been done in a less objectionable mode ? The last question was this : “ If at any time subsequent to this transaction, he said anything about what punishment the laws of Mississippi would inflict on him, or you, or both, state it all.” This question is perhaps more free from objection, than either of the others. In one sense all questions are leading, they point the attention of the witness to the subject about which he is requested to testify. Judge Cowen, in his notes to Phillips on Ev. after a careful review of the subject, thus states the general rule: “In cases of conversations, admissions and agreements, you may draw the witness’ attention to the subject, occasion, time, place, person and ask directly, whether such a person said anything on the subject thus brought under attention; and if yea, what did he say,” Yol. 2., p. 124. These questions in my view, do not fall under condemnation by this rule.
In Watson’s case, 3 C. L. R., 280, it was held, that the prosecutor might point to the prisoner, and ask the witness, if he were the person meant. In the case of the People v. Mather, 4 Wend., 247, the question objected to was, “ how did you address the defendant in respect to his being one of the persons concerned,” in the abduction of Morgan ? The court said, “ this question assumes the fact as true, which it was the object of the question to prove. It assumed that the witness did address the defendant, as one of the persons concerned in carrying off’ Morgan, and only asked him to tell the manner of the address.” Now the questions were to be regarded as leading, their admission rests in the sound discretion of the court, and is not error, for which a reversal can be had. There is not in the English books, so far as I have seen, and none certainly was produced upon’ the argument, a case in which such objection has been taken in the appellate court. Every one, that I have been able to find, occurred in the progress of the trial at nisi prius, and was put finally to rest by the judge who presided. Greenleaf and the American editors of Phillips on Evidence, lay down the rule, that it is a matter resting in the sound discretion of the court, and which cannot be assigned for error. 1 Greenl., § 435; 2 Phill., 725. This rule is distinctly recognized in Stratford v. Sandford, 9 Conn., 275, and in Moody v. Rowell, 17 Pick., 498. *326It is true, that in the case of The People v. Mather, 4 Wend., 247, a different rule is propounded. Indeed, there are but few points in the whole circle of the law, on which conflicting opinions of American courts may not be found. In all such instances of conflicting opinions as to the common law, the only true source to which we can resort for a resolution of doubts in the English authorities, and in them, this point seems never to have been urged as a ground of error.
All the writers, admit, that the asking of a leading question, rests in the sound discretion of the court, in which the trial is had. It is a settled principle of common law, that the exercise of discretionary power, is not in general, if indeed under any circumstances, a matter examinable upon a writ of error. Comyn. Dig. Error A.; Barr v. Gratz, 4 Wheat. 213. There may be exceptions, to which reference will hereafter be had; but this court has repeatedly recognized this as the general rule. Because this was the law, the legislature of this state enacted that a writ of error, should lie, for the granting or refusing a new trial. Before this statute, that was a matter resting in the sound discretion of the court, which tried the case, and was not ground of error. The legislature has passed other acts trenching upon the discretionary powers of the courts. These acts must be obeyed ; but it does not thence follow, that the restriction is to be carried beyond the limit indicated by the legislature. I have just stated, that there might be exceptions to this rule ; though many courts have refused to allow of any. I think it safer to admit, that the wrong exercise of legal discretion may be matter of error, “ but the error must be gross and palpable, and not subject to hesitation or doubt; and must have produced flagrant and oppressive injustice.” This is the language of the cases, Smith v. Britton, 4 Hump., 202; People v. Mather, 4 Wend. 247; 5 Hump., 568; 2 Rob. Va. Rep. 849; 10 Leigh, 692.
This case does not fall within such rule. It is matter of much doubt, whether the questions are liable to the objection at all. The books lay down various cases, which constitute exceptions to the general rule as to leading questions, and in which they are admissible. One of these is, when the witness is a reluctant *327one as to the party calling him, or manifests a bias against such party. All the evidence in this case is not set ont; it is impossible then for this court to know whether the witness ¾¾⅞ willing or reluctant, or whether the state of the case did not exist which authorized such mode of interrogation. The manner and bearing of the witness cannot be transferred into the bill of exceptions. The presumption is in favor of the acts of the court below. If in one state of circumstances the question was proper, and in a different state improper, and if this court has not the means to determine which was the true state of the case in this instance, this presumption sustains the decision of the court below. We cannot reverse unless we see there is error.
In most cases of exceptions, the objection is to the answer, not to the interrogatory. The court excludes or admits the answer, as may be right. But here the objection is to the question, because it may teach the witness, what answer to give. It subjects him to suspicion. The objection goes not to the competency, but to credibility of the witness. For, if he means to tell the truth, the mode of examination will not induce him to tell a falsehood. Starkie says, “ that answers extracted by such improper means, are of little advantage in general to the party, in whose favor they are given, since evidence, obtained from a partial witness, by unfair means, must necessarily be viewed with the utmost jealousy.” “ Such evidence is very unsatisfactory, and open to much remark.” 1 Starkie, 150, 162. It is the province of the jury to decide upon the credibility of the witness, and no court can invade that province. Yet, I cannot see how a judgment is to be reversed because a leading question is asked, without infringing the right of the jury to determine upon the credibility of all testimony. If the question be not answered, all will agree that it will do no harm; if it be answered, it is only objectionable because it may lead the witness to tell an untruth. Whether he does so or not, is matter for the jury, and it seems to me, that by reversing a judgment for this reason, we place ourselves in the proper position of the jury.
It has been shown that the erroneous exercise of a discretionary power by a court will not be ground of reversal, unless it be productive of flagrant and oppressive injustice. Is the asking *328of a leading question likely to work such a result ? Starkie says, they are of little advantage to the party. Mr. Evans, in his edition of Pothier on Contracts, lays even less stress on them. Vol. 2, p. 203. Lord Ellenborough said, “ If questions are asked, to which the answer yes or no would be conclusive, they would certainly be objectionable, but in general, no objections are of less moment than those which are made to questions as leading ones.” Nicholls v. Dowding, 1 Starkie, N. P. C. 81; 2 Com. Law Rep., 305. It is not probable, therefore, that injury or injustice was done to the prisoner by these interrogatories; and it would extend the rule beyond the limit indicated in any case, that I have seen, so to hold.
This point was the one mainly discussed in the argument, and after having bestowed so much time upon it, I shall dwell but briefly upon the others.
The record of the probate court perhaps contained some matters which were irrelevant. Parts of it, however, were clearly legal and proper testimony; indeed‘the only legi timate testimony of facts which it was important to establish. The counsel for the prisoner did not move for the exclusion of those parts of the record which they deemed objectionable, but of the whole. This motion could not have been sustained, because a part was clearly legal and- necessary proof. As to the presumption, that when the guardianship was once established, it continued until its determination was shown, the reply is, that a party cannot be required to rest his case upon presumptions, when he has positive proof in his power. On this point I concur with Judge Thacher.
In regard to the other exceptions, a few words will form my answer to them all. They all rest upon the ground, that the testimony offered was irrelevant, and ought not to have been admitted.
This court has decided, on more than one occasion, that although testimony ought, in strict practice, to appear to be irrelevant at the time it is offered, yet if it appear to be so at any time during the trial, it is sufficient. If it do not, then it should be excluded, when the testimony is closed. Lake v. Munford, 4 S. & M., 312.
The bill of exceptions in this case does not purport to set out *329all the testimony; there was at the close of the testimony no motion to exclude that in question, nor any motion for a new trial. It was an important point upon the part of the prosecution to account for the long silence of this ruined girl. To do so, it might have been important to unravel the web of cunning and falsehood, by which the prisoner, after having spoiled her of all that gives pride and purity to womanhood, had made her the slave of his will, and to conceal his guilt, had removed her to a distance from her friends and counsellors. The testimony excepted to might have been relevant and pertinent for that object. It was manifestly introduced for that purpose. If it were not pertinent, the bill of exceptions should have disclosed the whole evidence, and furnished the means of determining its propriety, in connection with all the proof, not on partial and garbled extracts. An exception for the exclusion of testimony rests upon a different footing. Worten v. Howard, 2 S. & M., 530.
It is my conclusion, that if there be error, the judgment is irreversible, because the record does not furnish the necessary means of enabling us to decide whether the evidence was irrelevant.